Exhibit 10.39

RESTRICTED SHARE UNIT PLAN

FOR DIRECTORS OF ENCANA CORPORATION

20● RSU GRANT AGREEMENT

 

Participant Name:    ###PARTICIPANT_NAME### Grant Date:    ###GRANT_DATE###
Number of RSUs    ###TOTAL_AWARDS### Currency of RSUs:    USD Stock Exchange:   
NYSE Settlement Date:    ###SETTLEMENT_SCHEDULE_TABLE###

This Grant Agreement (this “Agreement”) is between you (“Participant” or “You”)
and Encana Corporation (the “Corporation”).

WHEREAS the Corporation has established the Restricted Share Unit Plan for
Directors of Encana Corporation (the “Plan”);

AND WHEREAS You are non-employee director of the Corporation and the Board of
Directors of the Corporation (the “Board”) has authorized the granting to You of
certain Restricted Share Units (“RSUs”) in such number as set out above and as
further described in this Agreement pursuant to and in accordance with the
provisions of the Plan;

NOW THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, it is agreed by and between the parties hereto as
follows:

 

1.

The terms and conditions of the Plan are hereby incorporated by reference as
terms and conditions of this Agreement. All capitalized terms used in this
Agreement, unless otherwise defined in this Agreement, shall have the meanings
set out in the Plan.

 

2.

Participation in the Plan is voluntary on Your part.

 

3.

You hereby confirm that You have received and reviewed a copy of the Plan and
agree to be bound by its terms and conditions.

 

4.

Effective as of the Grant Date above, the Corporation hereby grants to You, in
accordance with and subject to the terms and conditions of the Plan and this
Agreement, RSUs in such number as set out above and subject to such other terms
or conditions as the Committee or the Board, as applicable, may determine is
appropriate having regard to the purposes of the Plan.

 

5.

RSUs granted to You on the Grant Date will only be payable subject to the terms
and conditions set out in the Plan (including, without limitation, Section 7
thereof), and this Agreement.

 

6.

Dividend Equivalent RSUs shall be determined separately with respect to the RSUs
applicable to each grant under Section 4.1 of the Plan. Subject to the terms and
conditions of

 

- 1 -



--------------------------------------------------------------------------------

 

the Plan (including, without limitation, Section 5.2 thereof) and this
Agreement, where cash dividends are paid by the Corporation on the Shares
between the Grant Date and the Settlement Date in respect of a particular grant
under Section 4.1 of the Plan, the Corporation shall credit additional Dividend
Equivalent RSUs to the Participant’s RSU Account. The number of such Dividend
Equivalent RSUs (including fractional RSUs) to be credited in respect of each
dividend record date will be calculated by dividing the cash dividends that
would have been paid to the Participant if the RSUs applicable to the particular
grant under Section 4.1 of the Plan (and any previously granted Dividend
Equivalent RSUs related to such RSUs) as at such dividend record date had been
Shares by the closing price per Share on the applicable Stock Exchange on the
immediately preceding Trading Day of the dividend payment date for such cash
dividends. Dividend Equivalent RSUs shall vest and be paid at the same time as
the RSUs to which they relate.

 

7.

The determination by the Committee or the Board, as applicable, of any question
which may arise as to the interpretation and implementation of the Plan, this
Agreement or any RSUs granted pursuant to the Plan or hereunder shall be final
and binding on You and all other persons claiming or deriving rights through
You.

 

8.

The Corporation’s grant of any RSUs or any obligation to make any payments under
the Plan is subject to compliance with Applicable Law. As a condition of
participating in the Plan, You hereby agree to comply with all such Applicable
Law and agree to furnish to the Corporation all information and undertakings as
may be required to permit compliance with such Applicable Law. Without limiting
the generality of the foregoing, You hereby acknowledge and agree that any
payment or settlement to You in respect of Vested RSUs shall be subject to such
taxes and other withholdings or deductions as may be required by Applicable Law.

 

9.

The Plan contains specific conditions and provisions including, without
limitation, in Section 7 thereof, with respect to governing Your rights with
respect to the Plan and this Agreement upon a Termination of Service and/or upon
a Change in Control. Without restricting the generality of Section 3 hereof, You
further agree that You have read all of the provisions of the Plan and this
Agreement and agree to be bound by them.

 

10.

Upon the occurrence of a Termination of Service of You, pursuant to Section 7.2
of the Plan, You shall not be entitled to any further grant of RSUs. You agree
You have read these provisions of the Plan and agree to be bound by them.

 

11.

Neither the Plan nor any action taken thereunder shall be deemed to give You the
right to continue service as a director of the Corporation.

 

12.

You shall have no rights whatsoever as a shareholder in respect of any Shares,
including, without limitation, voting rights, dividend entitlement or rights on
liquidation.

 

13.

Subject to Section 10.6 of the Plan, this Agreement may be amended or terminated
at any time by the Committee or the Board in whole or in part and the Plan may
be amended or terminated at any time by the Board in whole or in part.

 

14.

This Agreement shall enure to the benefit of and be binding upon the Corporation
and its respective successors and assigns and upon You and all other persons
claiming or deriving rights through You.

 

15.

This Agreement and the rights of all parties and the construction of each and
every provision hereof and the Plan and any RSUs granted hereunder shall at all
times and for all purposes be construed according to the laws of the Province of
Alberta (and the federal laws of Canada, as applicable, herein) and shall be
treated in all respects as an Alberta contract,

 

- 2 -



--------------------------------------------------------------------------------

 

without reference to the principles of conflicts of law. In the event of a
dispute, You agree to submit to the jurisdiction of the courts of the Province
of Alberta.

 

16.

Notwithstanding any provision of the Plan or this Agreement to the contrary,
where applicable, it is intended that the provisions of the Plan and this
Agreement comply with applicable tax law and, in respect of U.S. Participants,
Section 409A, and that all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If You are an US Participant, You are solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed upon You or for Your account in connection with the Plan or any other
Plan maintained by the Corporation or an Affiliate (including any taxes and
penalties under Section 409A), and neither the Corporation nor any Affiliate
shall have any obligation to indemnify or otherwise hold You (or any
beneficiary) harmless from any or all of such taxes or penalties. In addition,
should any provision of the Plan or this Agreement be subject to Section 409A,
You agree that a Termination of Service shall be determined to mean a
“separation from service” as defined in Section 409A whenever necessary to
ensure compliance therewith for any payment or settlement of a benefit conferred
under the Plan or this Agreement that is subject to Section 409A, and, for such
purposes, shall be determined based upon a reduction in the bona fide level of
services performed to a level equal to twenty percent (20%) or less of the
average level of services performed by You during the immediately preceding
36-month period. Any distribution or settlement of a benefit conferred under the
Plan or this Agreement following a Termination of Service that would be subject
to Section 409A as a distribution following a separation from service of a
“specified employee” as defined under Section 409A, shall occur no earlier than
the expiration of the six-month period following the date of such separation
from service (or, if earlier than the end of such six-month period, Your date of
death).

 

17.

You agree to the collection, use and disclosure of personal information about
You (including, without limitation, personal employee information about You)
(collectively, “Personal Information”) by the Corporation or its Affiliates for
purposes of administering and managing the grant of RSUs to You hereunder,
operation of the Plan and this Agreement and, as applicable, compliance with
Applicable Law (the “Purposes”).

Without limiting the generality of the foregoing, You agree to the collection,
use and disclosure of the Personal Information by the Corporation and its
Affiliates from and to such third party service provider(s) as may be retained
by the Corporation from time to time to assist with the Purposes (“Service
Provider”), as may be reasonably required to fulfil the Purposes, whether
verbally (including by telephone), in writing or electronically over the
Internet including, without limitation, by e-mail. You agree that any acceptance
or consent indicated by You in electronic form to any documents provided to You
by the Corporation or the Service Provider including, without limitation, the
Plan and this Agreement shall be the equivalent of original written paper
documents and Your written acceptance or consent thereto.

You further agree to provide the Corporation and, where necessary, the Service
Provider, with all information, including Personal Information, as may be
reasonably required to fulfil the Purposes. You acknowledge and agree that the
Corporation, an Affiliate and/or the Service Provider (as applicable) may, from
time to time, and in accordance with Applicable Laws, disclose Personal
Information including, without limitation, in response to regulatory filings or
other lawful requests by a government authority or regulatory body, or for
purpose of complying with a subpoena, warrant or other order by a court or other
party having jurisdiction over the Corporation, an Affiliate or the Service
Provider (as applicable) to compel production of same. You acknowledge and agree
that the Corporation, an Affiliate or the Service Provider may, as part of their
business practices, collect, use and disclose the

 

- 3 -



--------------------------------------------------------------------------------

Personal Information outside of Canada or the United States (as applicable) in
respect of the Purposes. Should You have any questions regarding the
Corporation’s collection, use and disclosure of Your Personal Information,
contact Encana’s Privacy Officer at privacy@encana.com

 

18.

You understand that by indicating your acceptance of and agreement with the
terms of this Agreement (whether electronically or otherwise), You confirm You
have received and reviewed the terms of the Plan and this Agreement, which
contain legal terms, and that You agree to be bound by them.

IN WITNESS WHEREOF this Agreement has been executed effective as of the Grant
Date.

 

ENCANA CORPORATION  

 

Mike Williams Executive Vice-President, Corporate Services

 

- 4 -